                                          Case 3:20-cv-06053-EMC Document 12 Filed 11/10/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     WILLIAM LEN RAINEY,                                  Case No. 20-cv-06053-EMC
                                   8                     Plaintiff,
                                                                                              ORDER OF DISMISSAL
                                   9              v.

                                  10     SHARON KELLER, et al.,
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14           William Len Rainey, an inmate at a state prison in Iowa Park, Texas, filed this pro se civil

                                  15   rights action under 42 U.S.C. § 1983 to complain about a Texas statute, the handling of a criminal

                                  16   case against him in Texas, and the U.S. Court of Appeals for the Fifth Circuit’s handling of his

                                  17   habeas action challenging his Texas conviction. All of the Defendants appear to reside in Texas.

                                  18           The general venue statute provides that a civil action may be brought in “(1) a judicial

                                  19   district in which any defendant resides, if all defendants are residents of the State in which the

                                  20   district is located; (2) a judicial district in which a substantial part of the events or omissions

                                  21   giving rise to the claim occurred, or a substantial part of property that is the subject of the action is

                                  22   situated; or (3) if there is no district in which an action may otherwise be brought as provided in

                                  23   this section, any judicial district in which any defendant is subject to the court’s personal

                                  24   jurisdiction with respect to such action.” 28 U.S.C. § 1391. The Northern District of California

                                  25   fits none of those criteria: no defendant is alleged to reside in the Northern District of California;

                                  26   none of the events or omissions giving rise to the complaint are alleged to have occurred in the

                                  27   Northern District of California; and there is at least one district in Texas in which the action may

                                  28   be brought. Venue therefore is not proper in the Northern District of California.
                                          Case 3:20-cv-06053-EMC Document 12 Filed 11/10/20 Page 2 of 2




                                   1          When an action is filed in the wrong venue, the district court “shall dismiss, or if it be in

                                   2   the interest of justice, transfer such case to any district or division in which it could have been

                                   3   brought.” 28 U.S.C.A. § 1406(a). A transfer is not in the interest of justice because there are four

                                   4   federal districts in Texas and there is not enough information in the record to determine which

                                   5   would be the proper district in which to file this action. Accordingly, this action is DISMISSED

                                   6   because it was filed in the wrong venue. The dismissal is without prejudice to Plaintiff filing a

                                   7   new action in the proper venue, which would be one of the four federal districts in Texas.

                                   8          The Clerk shall close the file.

                                   9

                                  10          IT IS SO ORDERED.

                                  11

                                  12   Dated: November 10, 2020
Northern District of California
 United States District Court




                                  13

                                  14                                                     ______________________________________
                                                                                          EDWARD M. CHEN
                                  15                                                      United States District Judge
                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          2
